70 N.J. 252 (1976)
359 A.2d 473
MIHRANIAN, INC., A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
SAMUEL PADULA AND BOND AND MORTGAGE COMPANY OF NEW JERSEY, A CORPORATION OF THE STATE OF NEW JERSEY, AND VILLA MADRID, INC., A CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANTS-THIRD PARTY PLAINTIFFS-RESPONDENTS,
v.
JERSEY COAST SEARCH AND ABSTRACT COMPANY AND COMMONWEALTH LAND TITLE INSURANCE COMPANY, THIRD PARTY DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued May 10, 1976.
Argued May 11, 1976.
Decided June 9, 1976.
*253 Mr. Garry J. Roettger argued the cause for appellants (Messrs. Hiering, Grasso, Gelzer and Kelaker, attorneys).
Mr. Mark F. Saker argued the cause for respondent Mihranian, Inc. (Messrs. Cerrato, O'Connor, Mehr and Saker, attorneys).
Mr. Gerald M. Eisenstat argued the cause for respondent Bond and Mortgage Co. of New Jersey (Messrs. Shapiro, Eisenstat, Capizola, O'Neill, Lisitski and Gabage, attorneys).
Mr. Gregory V. Sharkey argued the cause for respondent Villa Madrid, Inc. (Messrs. Sharkey and Sacks, attorneys).
PER CURIAM.
We affirm substantially for the reasons expressed by the Appellate Division, 134 N.J. Super. 557 (1975). The plaintiff, Mihranian, Inc., (Mihranian) had an equitable interest in Padula's equitable ownership when he (Padula) contracted with Bond and Mortgage Company of New Jersey (Bond and Mortgage) to purchase the land. When Mihranian rescinded its agreement with Padula, then Mihranian's vendee's lien attached to Padula's interest in the land. That lien and the filing of the complaint to enforce it justified the filing of the lis pendens and Villa Madrid, Inc. charged with notice by reason of the lis pendens took title subject to Mihranian's equitable lien. Although Bond and Mortgage at the time it closed title knew that Mihranian had rescinded its agreement with Padula, Bond and Mortgage had a right to convey its interest in the property. We express no opinion as to the rights of the respondents inter sese.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge KOLOVSKY  7.
For reversal  None.